STONE, C. J.
— During the season of 1887-8, the Pike County Guano Company, a corporation located at Troy, Alabama, sold and shipped to McKinnon, in Bullock county, between two and three hundred tons of fertilizers. The disputed question in this case is, whether or not the fertilizers, when sold and shipped, had tags attached to the sacks or packages, as required by section 141 of the Code of 1886. Of the quantity sold and shipped, as we understand the testimony, about five-ninths was of the brand known as Pike County Guano. The residue was made up of four different brands. The weight of the testimony leaves but little room for doubt that a considerable part of the entire bulk of the sale was properly tagged, although some of the witnesses go so far as to state that none of the sacks had tags attached to them when unloaded from the cars. There is great conflict in the testimony — irreconcilable conflict — and we must be pardoned for doubting the truth of a good deal of it. Courts, like juries, ought to look, and will look at attendant facts, and will give more credit to some witnesses than to others. There is no mathematical rule for determining the credibility of human testimony.
Henderson was the shipping agent, and testified that he shipped all the guano and other fertilizers which gave rise to this suit. He testifies with great positiveness that every package, when shipped, had the proper tag attached to it. McKinnon and the railroad agent at the depot of delivery testify that none of the Pike County guano was tagged when unloaded at the point of destination. Five witnesses, Lewis, Sellers, Braswell, Brooks and Boyd, each gives testimony more or less corroborative of Henderson’s version. Several of them testify to seeing tags on Pike County guano, after it had passed from McKinnon’s custody. There are two other circumstances tending to corroborate Henderson. McKinnon resold all the fertilizers, save a lot retained and used by himself ; and we hear of no complaint from his customers that the packages were not properly tagged. The other corroborating circumstance is, that during the altercations attending the efforts of the Pike County Guano Company to obtain a settlement from McKinnon, we hear of no complaint from *524bim that the fertilizers had been sold to him without proper tags attached. We concur with the chancellor in holding" that this line of defense has failed in the proof.
The original written agreement entered into by McKinnon,, in reference to the notes, accounts, property, &c., received by him on the re-sale of the fertilizers, made him the agent and trustee thereof, for the benefit of the Pike County Guano Company, to the extent of the unpaid purchase-money he owed the corporation. This, supplemented by his-insolvency, makes a clear case for equitable interposition. There was no legal remedy adapted to the merits of the demand, because the company’s claim was at most only a right to have the collaterals, then held by McKinnon as agent, placed in the hands of a receiver, and applied to the payment of McKinnon’s debts.
Affirmed.